Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 17




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       KEY WEST DIVISION


 BRADLEY SANDERS and DYLAN                             CASE NO.:
 PRITCHARD,

                   Plaintiffs,

 vs.

 OOH LA LA, INCORPORATED, a
 Florida Profit Corporation

                   Defendant.
                                                   /

                           COMPLAINT AND DEMAND FOR JURY TRIAL

              Plaintiffs, BRADLEY SANDERS (“SANDERS”), and DYLAN PRITCHARD

       (“PRITCHARD”) (collectively “Plaintiffs”), by and through undersigned counsel, file

       this Complaint against Defendant, OOH LA LA, INCORPORATED, a Florida Profit

       Corporation (“OOH LA LA”) to recover from Defendant improperly withheld tips as

       required by the Fair Labor Standards Act (“FLSA”), and to recover unpaid wages related

       to claims for breach of contract and breach of the duty of good faith and fair dealing, or,

       in the alternative, for unjust enrichment, and for promissory estoppel, and states as

       follows:

                                        JURISDICTION AND VENUE

              1.        Plaintiffs worked for OOH LA LA in Monroe County, Florida.

              2.        At all times material hereto, OOH LA LA was, and continues to be, a

       Florida Profit Corporation engaged in business in Monroe County, Florida.

                  1.     Jurisdiction in this Court is proper as the claims are brought pursuant to




                                                       1
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 17




      the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.) (“FLSA”) to obtain

      a judgment against Defendant as to liability, recover unpaid wages, liquidated damages,

      and reasonable attorneys’ fees and costs.

            2.       The jurisdiction of the Court over this controversy is proper pursuant to

     28 U.S.C. §1331, as Plaintiff’ claims arise under 29 U.S.C. §216(b).

            3.       This Court has supplemental jurisdiction over Plaintiffs’ state law claims

     for breach of contract and breach of the duty of good faith and fair dealing, or, in the

     alternative, for unjust enrichment and/or promissory estoppel, pursuant to 28 U.S.C. §

     1367(a), because Plaintiffs’ claims form a part of the same case or controversy and arise

     out of the common nucleus of operative facts as their FLSA claims.

            4.       The illegal conduct complained of occurred within the judicial district in

     and for Monroe County, Florida.       Specifically, this conduct occurred in Key Largo,

     Florida.

                                             PARTIES

            5.       At all times material hereto, Plaintiff SANDERS was, and continues to

     be, a resident of Miami-Dade County, Florida.

            6.       At all times material hereto, Plaintiff PRITCHARD was, and continues to

     be, a resident of Miami-Dade County, Florida.

                7.   At all times material to this action, OOH LA LA was a Florida Profit

      Corporation. Further, at all times material to this action, Defendant was, and continues

      to be, engaged in business in Florida, specifically, in Monroe County, Florida.

                8.   At all times material to this action, Plaintiffs were “employees” of

      Defendant within the meaning of the FLSA.




                                                  2
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 17




             9.        At all times material to this action, Defendant was Plaintiffs’ “employer”

      within the meaning of the FLSA.

             10.       Defendant was, and continues to be, an “employer” within the meaning

      of the FLSA.

             11.       At all times material to this action, Defendant was, and continues to be,

      an “enterprise engaged in commerce” and an enterprise engaged in the “handling,

      selling, or otherwise working on goods and materials that have been moved in or

      produced for commerce by any person” within the meaning of the FLSA.

             12.       Based upon information and belief, the annual gross revenue of

      Defendant was in excess of $500,000.00 per annum during the relevant time periods.

             13.       At all times material to this action, Defendant had two (2) or more

      employees handling, selling, or otherwise working on goods or materials that had been

      moved in or produced for commerce, such as telephones, computers, hair products, and

      nail products.

             14.       At all times material hereto, the work performed by the Plaintiffs were

      directly essential to the business performed by Defendant.

                                    FACTUAL ALLEGATIONS

             15.       In December 2019, Defendant sent a written offer employment to each

      Plaintiff. See attached Exhibit A and B.

             16.       At the time they received these offers, Plaintiffs SANDERS and

      PRITCHARD resided in New York.

             17.       Plaintiffs accepted the offers of employment.

             18.       The offers specified that Plaintiffs would be Defendant’s employees.




                                                   3
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 17




             19.     Pursuant to the accepted offers, SANDERS was to receive a $6,000.00

      relocation fees and PRITCHARD was to receive $2,000.00 in relocation fees.

             20.     In accordance with the terms of their employment contracts, Plaintiffs

      began working for Defendant on January 13, 2020.

             21.     Plaintiffs were paid the promised relocation fees.

             22.     Plaintiffs understood that they were hired by Defendant as employees.

             23.     Plaintiff SANDERS was hired as a Master Colorist.

             24.     Plaintiff PRITCHARD was hired as a Master Nail Technician.

             25.     Pursuant to the terms of his contract, Plaintiff SANDERS was to be paid

      a 50% commission on services he rendered.

             26.     Pursuant to the terms of his contract, Plaintiff SANDERS was also to be

      paid a 10% commission on all retail sales.

             27.     Pursuant to the terms of his contract, Plaintiff SANDERS was guaranteed

      a minimum salary of $2,000.00 each week for the first three months of employment.

             28.     Pursuant to the terms of his contract, Plaintiff PRITCHARD was to be

      paid a 50% commission on services he rendered.

             29.     Pursuant to the terms of his contract, Plaintiff PRITCHARD was also to

      be paid a 10% commission on all retail sales.

             30.     Pursuant to the terms of his contract, Plaintiff PRITCHARD was

      guaranteed a minimum salary of $1,000.00 each week for the first three months of

      employment.

             31.     In their positions, Plaintiffs were tipped employees and also received

      gratuities for the work they performed. These were amounts paid by customers in




                                                   4
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 17




      addition to the amount billed for the services, as a gift from the customers to Plaintiffs,

      to tip Plaintiffs for their excellent service.

              32.     During     their    employment,      Plaintiffs   learned   that   Defendant

      misappropriated the tips that Plaintiffs’ customers had left for them.

              33.     Defendant improperly retained these tips, and used the tips to satisfy

      Defendant’s own business expenses.

              34.     Defendant’s retention of Plaintiffs’ tips violates the FLSA.

              35.     Defendant knew, or with reasonable diligence should have known, that

      retaining Plaintiffs’ tips was unlawful.

              36.     In addition, upon information and belief, Defendant unlawfully withheld

      earned commissions from Plaintiffs during their employment.

              37.     Upon information and belief, Plaintiffs have been damaged by

      Defendant’s failure to pay them all of their earned commissions.

              38.     Plaintiffs’ work for the salon created profits, generated customer sales,

      generated customer goodwill, and provided training for Defendant’s employees.

              39.     The work Plaintiffs performed was for Defendant’s benefit.

              40.     It would be unjust for Defendant to retain the value of Plaintiffs’ work

      without paying them the amounts they were promised for this work, the promise of

      which induced Plaintiffs to perform this valuable work in the first place.

              41.     Plaintiffs performed all of the work that was asked of them, but have not

      been compensated as promised for the same, because Defendant took monies that should

      have been paid to Plaintiffs, including their tips and, upon information and belief, their

      sales commissions, and used those amounts to pay expenses that should have been borne




                                                       5
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 17




      by Defendant.

             42.      Plaintiffs performed all of the work that was asked of them, but have not

      been compensated as promised for the same, because Defendant retained Plaintiffs’ tips

      and, upon information and belief, did not pay Plaintiffs all of their promised

      commissions, thereby denying Plaintiffs full payment for their work.

             43.      Despite specifically hiring Plaintiffs as employees, Defendant also

      refused to pay required taxes and withholdings related to Plaintiffs’ pay, instead telling

      Plaintiffs after they had already begun working that Defendant would report their

      income on an IRS Form 1099.

             44.      Plaintiffs were hired as employees and were treated as employees of

      Defendant’s business at all times during their employment.

             45.      Specifically, Plaintiffs were not in business for themselves; Defendant

      controlled their work; Plaintiffs’ opportunity for profit and loss was not dependent on

      their managerial skill; Plaintiffs were employed as full time workers and were paid

      salary and commissions rather than by the project; and Plaintiffs’ work was integral to

      Defendant’s business.

             46.      In fact, Plaintiffs were hired to supervise other employees of Defendant,

      each of whom was classified as an employee.

             47.      Because Defendant refused to pay Plaintiffs consistent with their

      designation as employees, as specified in their contracts, Plaintiffs’ tax obligations are

      higher than they should be, because they have to shoulder the employer’s share of taxes

      in addition to employee taxes.

             48.      As such, Plaintiffs have also been damaged by Defendant’s refusal to




                                                  6
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 17




      classify the payments to Plaintiffs as employee payments, consistent with the terms of

      the contracts between the Parties.

                49.   To the extent the commissions have been underpaid, the commissions to

      which Plaintiffs are entitled constitute wages under Florida law.

                50.   The employer’s promise to treat Plaintiffs as employees, and to shoulder

      the corresponding employer’s share of tax obligations is an employee benefit, which

      amounts constitute wages under Florida law.

                51.   Because Defendant refused to pay Plaintiffs in accordance with the law

      and their contracts, despite multiple requests, Plaintiffs were required to relocate and

      seek alternative employment. In doing so, Plaintiffs had to break their lease, which cost

      them approximately $3,000.00.

                                      COUNT I
                         TIP DISGORGEMENT PURSUANT TO FLSA

                52.   Plaintiffs incorporate paragraphs 1 through 51 as though fully set forth

      herein.

                53.   On March 23, 2018, Congress enacted, and the President signed into law,

      the Consolidated Appropriations Act, 2018, PL 115-141, March 23, 2018, 132 Stat. 348.

                54.   Title XII, Section 1201 of the Consolidated Appropriations Act entitled

      “Tipped Employees” amended the FLSA to expressly create an employee’s private right of

      action for any tips unlawfully withheld by an employer.

                55.   Pursuant to 29 U.S.C. § 203(m)(2)(B), an employer may not keep tips

      received by its employees for any purposes, including allowing managers or supervisors

      to keep any portion of employees’ tips, regardless of whether or not the employer takes a

      tip credit.



                                                  7
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 17




                56.    During the relevant time period, Defendant improperly required Plaintiffs

      to surrender tips they received, and retained those monies or otherwise used those

      monies to satisfy Defendant’s own business expenses.

                57.    The tips at issue were not subject to a proper and valid tip pool.

                58.    Plaintiffs are entitled to an award of damages in an amount equal to the total

      amount of tips that were improperly withheld from them, plus an equal amount of

      liquidated damages.

                59.    Plaintiffs are also entitled to an award of reasonable attorney’s fees and

      costs, pursuant to 29 U.S.C. § 216(b).


            Wherefore, Plaintiffs pray for the following relief:

                      a.      Disgorgement of the tips improperly retained by Defendant;

                      b.      An award of an equal amount as liquidated damages;

                      c.      An award of the costs of suit and reasonable attorneys’ fees;

                      d.      An award of post-judgment interest; and

                      e.      Any and all other relief that the Court deems just.

                                             COUNT II
                                   BREACH OF WRITTEN CONTRACT


                60.    Plaintiffs incorporate paragraphs 1 through 51 as though fully set forth

      herein.

                61.    Plaintiffs performed work for Defendant pursuant to the terms of a

      written contract pursuant to which Plaintiffs were to be paid commissions on sales to

      customers.

                62.    The terms of the contract also specified that Plaintiffs would be classified



                                                     8
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 17




      as employees.

             63.       Defendant was obligated to make payments to Plaintiffs under the terms

      of the parties’ agreement.

             64.       Upon information and belief, Defendant failed to compensate Plaintiffs

      all of the commissions owed.

             65.       Defendant failed to compensate Plaintiffs as employees, instead reporting

      their income in the manner of individuals working as independent contractors.

             66.       In breaching the contractual obligation to classify Plaintiffs as employees,

      Defendant denied Plaintiffs the employee benefit of having the Defendant cover the

      employer’s share of taxes, further reducing the wages Plaintiffs actually earned from

      Defendant.

             67.       Defendant breached the contract to the extent Defendant failed to pay

      Plaintiffs their earned commission, and by reporting their income as that of contractors,

      rather than employees.

             68.       Plaintiffs have been damaged by Defendant’s breach of their contract.

            Wherefore, Plaintiffs pray for the following relief:

                      a.     An award of any unpaid commissions owed;

                      b.     An award offsetting the increased tax burden Plaintiffs will suffer

                             as a result of Defendant’s breach of the contract;

                      c.     An award of the amount Plaintiffs had to pay as a consequence of

                             having to break their lease when they had to move in order to

                             secure employment as the result of Defendant’s refusal to honor

                             the terms of their contracts;




                                                    9
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 10 of 17




                    d.     An award of the costs of suit and reasonable attorneys’ fees

                           pursuant to Fl. Stat. § 448.08;

                    e.     An award of pre- and post-judgment interest; and

                    f.     Any and all other relief that the Court deems just.

                                      COUNT III
                    BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

             69.     Plaintiffs incorporate paragraphs 1-51 as though fully set forth herein.

             70.     An implied covenant of good faith and fair dealing exists in all contracts.

             71.     Defendant violated the covenant of good faith and fair dealing.

             72.     Plaintiffs and Defendant entered into written contracts.

             73.     Plaintiffs did all, or substantially all, of the significant things that the

      contracts required them to do. Specifically, they performed as Master Colorist and

      Master Nail Technician.

             74.     All conditions required for Defendant’s performance have occurred.

             75.     Despite the fact that conditions required for Defendant’s performance

      under the contract have occurred, Defendant has not performed under the contract.

             76.     Defendant’s conduct was not consistent with the parties’ reasonable

      expectations under the provision of the contract requiring payment of commissions, and

      classification of payments to Plaintiffs as payments to employees.

             77.     Plaintiffs have been damaged by Defendant’s conduct.

            Wherefore, Plaintiffs pray for the following relief:

                    a.     An award of any unpaid commissions owed;

                    b.     An award offsetting the increased tax burden Plaintiffs will suffer

                           as a result of Defendant’s breach of the contract;



                                                 10
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 11 of 17




                      c.     An award of the amount Plaintiffs had to pay as a consequence of

                             having to break their lease when they had to move in order to

                             secure employment as the result of Defendant’s refusal to honor

                             the terms of their contracts;

                      d.     An award of the costs of suit and reasonable attorneys’ fees

                             pursuant to Fl. Stat. § 448.08;

                      e.     An award of pre- and post-judgment interest; and

                      f.     Any and all other relief that the Court deems just.

                                                COUNT IV
                                          UNJUST ENRICHMENT
                                            (in the alternative)

                78.    Plaintiffs incorporate paragraphs 1 through 51 as though fully set forth

      herein.

                79.    Plaintiffs conferred a benefit upon Defendant when they performed work

      for the Defendant’s profit and benefit, with an expectation that they would be paid

      commissions on sales, and that their income would be reported as employee income.

                80.    Plaintiffs would not have performed work for Defendant had it indicated

      that it did not intend to pay them in the manner described in the preceding paragraph.

                81.    Defendant was aware of Plaintiffs’ expectations that they would be paid

      in the manner described herein, and allowed and/or encouraged Plaintiffs to perform

      work on its behalf with that expectation.

                82.    Plaintiffs generated revenue and other benefits for Defendant through

      their work on its behalf.

                83.    It would be unjust to allow Defendant to retain the benefit of the revenue




                                                   11
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 12 of 17




      and other gains generated by Plaintiffs’ work, where Defendant is and was aware of

      Plaintiffs’ expectations, and did not pay Plaintiffs all of the monies they reasonably

      expected to be paid for their work.

                84.    It would be unjust to allow Defendant to retain monies that it has been

      able to keep by not paying the employer’s share of taxes related to Plaintiffs’ income

      through its failure to pay Plaintiffs as employees, as agreed.

            Wherefore, Plaintiffs pray for the following relief:

                      a.     An award of restitution or disgorgement of all revenue generated

                             by Plaintiffs of an amount not less than: (1) any unpaid

                             commissions owed as a result of Plaintiffs’ sales; and (2) any

                             amounts Defendant saved by classifying Plaintiffs’ pay as payment

                             to contractors, rather than employees, including but not limited to

                             workers’ compensation premiums, insurance premiums, and taxes;

                      b.     An award of the costs of suit and reasonable attorneys’ fees

                             pursuant to Fl. Stat. § 448.08;

                      c.     An award of pre- and post-judgment interest; and

                      d.     Any and all other relief that the Court deems just.

                                            COUNT V
                                    PROMISSORY ESTOPPEL
                                       (in the alternative)

                85.    Plaintiffs incorporate paragraphs 1 through 51 as though fully set forth

      herein.

                86.    Defendant promised Plaintiffs that they would be paid sales

      commissions, and that their income would be reported as employee income.

                87.    Defendant should have expected the promise to change Plaintiffs’


                                                   12
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 13 of 17




      behavior.

             88.      In reliance on Defendant’s promise, Plaintiffs changed their

      behavior, in that they moved to Florida and performed work for Defendant; and

             89.      Injustice can be avoided only if the promise is enforced.

             Wherefore, Plaintiffs pray for the following relief:

                  a. An award of any unpaid commissions owed;

                  b. An award offsetting the increased tax burden Plaintiffs will suffer as a

                     result of Defendant’s breach of the contract;

                  c. An award of the expenses Plaintiffs suffered as a result of having to
                  break

                     their lease due to Defendant’s breach of its promise;

                  d. An award of the costs of suit and reasonable attorneys’ fees pursuant to Fl.

                     Stat. § 448.08;

                  e. An award of pre- and post-judgment interest; and

                  f. Any and all other relief that the Court deems just.

                                                   JURY DEMAND

             90.      Plaintiffs demand trial by jury on all issues so triable as a matter of right.


     Respectfully submitted this 30th day of October, 2020.

                                             _____________________________
                                             Angeli Murthy, Esq., B.C.S.
                                             Florida Bar No. 88758
                                             Morgan & Morgan, P.A.
                                             8151 Peters Rd., 4th Floor
                                             Plantation, FL 33324
                                             Tel: 954-318-0268
                                             Fax: 954-327-3016
                                             E-mail: Amurthy@forthepeople.com
                                             Attorney for Plaintiffs



                                                   13
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 14 of 17




                      EXHIBIT “A”
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 15 of 17



   12/05/2019


   Bradley Sanders
   BSanders0801@gmail.com


   Dear Bradley,


   We are pleased to offer you the full-time position of Master Colorist at Ooh la la with a start date of
   1/13/2020, contingent upon background check and offer acceptance. You will be reporting directly to Jason
   Hall, Executive Director, at 31 Ocean Reef Drive, 3rd Floor / Suite B300, Key Largo, FL 33037. We believe
   your skills and experience are an excellent match for our company.


   In this role, you will be required to perform Guest color services (approximately 50-60 hrs/week, during high
   season and 30-40 hr/week, during off-season), as well as teach color education, regularly, to our team
   (approximately 8 classes/year).


   The commission for this position is 50%, to be paid on a bi-weekly basis by direct deposit. In addition to this,
   you would earn 10% commission on all retail sales.


   As an incentive, Ooh la la will offer a $2,000.00/week guarantee for the first three months of employment
   (unless commissioned earnings are higher), as well as use of a vehicle, determined by salon owner. Also, a
   $6,000.00 relocation fee will be paid, to assist in moving/housing.


   Your employment with Ooh la la will be on an at-will basis, which means you and the company are free to
   terminate the employment relationship at any time for any reason. This letter is not a contract or guarantee of
   employment for a definite amount of time.


   Please confirm your acceptance of this offer by signing and returning this letter by 12/09/2019.


   We are excited to have you join our team! If you have any questions, please feel free to reach out at any time.


   Sincerely,
   Jason Hall
   Executive Director
   Ooh la la
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 16 of 17




                      EXHIBIT “B”
Case 4:20-cv-10124-KMM Document 1 Entered on FLSD Docket 10/30/2020 Page 17 of 17



   12/05/2019


   Dylan Pritchard
   dylan@thenailwhisperer.ca


   Dear Dylan,


   We are pleased to offer you the full-time position of Master Nail Technician at Ooh la la with a start date of
   1/13/2020, contingent upon background check and offer acceptance. You will be reporting directly to Jason
   Hall, Executive Director, at 31 Ocean Reef Drive, 3rd Floor / Suite B300, Key Largo, FL 33037. We believe
   your skills and experience are an excellent match for our company.


   In this role, you will be required to perform Guest nail services (approximately 50-60 hrs/week, during high
   season and 30-40 hr/week, during off-season), as well as teach nail education, regularly, to our team
   (approximately 8 classes/year).


   The commission for this position is 50%, to be paid on a bi-weekly basis by direct deposit. In addition to this,
   you would earn 10% commission on all retail sales.


   As an incentive, Ooh la la will offer a $1,000.00/week guarantee for the first three months of employment
   (unless commissioned earnings are higher), as well as use of a vehicle, determined by salon owner. Also, a
   $2,000.00 relocation fee will be paid, to assist in moving/housing.


   Your employment with Ooh la la will be on an at-will basis, which means you and the company are free to
   terminate the employment relationship at any time for any reason. This letter is not a contract or guarantee of
   employment for a definite amount of time.


   Please confirm your acceptance of this offer by signing and returning this letter by 12/09/2019.


   We are excited to have you join our team! If you have any questions, please feel free to reach out at any time.


   Sincerely,
   Jason Hall
   Executive Director
   Ooh la la
